As to constables, police officers, and watchmen, the statute makes the power of removal commensurate with that of appointment. G. L., c. 46, s. 15. If, therefore, the plaintiff was lawfully appointed a police officer, constable, watchman, and patrolman by the committee on police, he was lawfully removed by that committee before the rendition of the services sought to be recovered in this action, and the vote of the aldermen to pay him for such services was the vote of a gratuity which does not bind the city; and if he was not lawfully appointed, his writ does *Page 326 
not allege any cause of action. Other questions need not be considered.
Judgment for the defendants.
CLARK, J., did not sit: the others concurred.